





May 6, 2009




Via Electronic Mail
Mr. Victor L. Cisario
479 Rose Lane
Rockville Centre, NY 11570


Dear Victor:


I am pleased to offer you the position of Chief Financial Officer with Merisel,
Inc. (hereinafter to referred to, along with its parents, subsidiaries,
affiliates, divisions, successors and assigns, and each of their respective
successors and assigns, as the “Company”) under the following terms and
conditions:


Start Date
Your start date will be __________.
 
Annual Base Salary
The Company will pay you an Annual Base Salary of $210,000 that will be paid in
accordance with the Company’s customary payroll practices.
 
Annual Incentive Bonus
You are eligible to receive an Annual Incentive Bonus of forty percent (40%) of
your Annual Base Salary.  The Company’s Board of Directors (“Board”) or
Compensation Committee will determine, at its sole discretion, whether you will
receive an Annual Incentive Bonus.
 
Benefits
You are eligible to participate in the Company’s benefit plans on the same terms
and conditions as the Company’s other senior executives.
 
Your benefits will include four (4) annual weeks of paid vacation, and
reimbursement of appropriate business expenses as per the Company’s existing
policies and procedures.
 
Severance
In the event that the Company terminates you without Cause (as defined below) in
the absence of a Change in Control (as defined below), the Company will pay you
severance equivalent to six (6) months (on a pro rata basis) of your Annual Base
Salary.  In the event that the Company terminates you without Cause with a
Change in Control, the Company will pay you severance equivalent to twelve (12)
months (on a pro rata basis) of your Annual Base Salary.
 
“Cause” shall include:  your negligence, neglect of duties, incompetence,
dishonesty, willful disobedience of a material and lawful instruction of the
Board, or breach of any provision of this Agreement; an order entered by the
SEC, a state regulatory agency or an exchange on which the Company’s securities
are traded finding that you have violated the securities laws; or your
indictment, conviction or plea of guilty or nolo contendere to any felony or
misdemeanor involving moral turpitude.
 

 

--------------------------------------------------------------------------------



 
 “Change in Control” means the occurrence of one of the following events:  1)
any “person” (as such term is used in Section 13(d) and 14(d) of the Exchange
Act) becoming the “beneficial owner” (as defined in Rule 13d-3 of the Exchange
Act), directly or indirectly, of securities of the Company representing 50% or
more of the total voting power represented by the Company’s then outstanding
voting securities; 2) the consummation of the sale or disposition by the Company
of all or substantially of its assets; or 3) the consummation of a merger or
consolidation of the Company with any other entity, other than a merger or
consolidation that would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least 50% of the total voting power
represented by the voting securities of the Company (or such surviving entity or
its parent) outstanding immediately after such merger or consolidation.
 
Confidential Information
You acknowledge and agree that non-public and/or propriety information
pertaining to Merisel, its vendors or its customers disclosed to, or prepared
by, you during your employment with the Company is confidential and may not be
used or disclosed by you during your employment with the Company (other than in
furtherance of your employment duties) or once your employment with the Company
has ended (in the absence of court or administrative process requiring such
disclosure).
 
Non-Solicitation
During your employment with the Company and for a period of two (2) years
following your separation from the Company, you agree that you will not,
directly or indirectly:  (1) attempt to or solicit customers who: were customers
of the Company at any time during the six (6) months prior to the date of your
separation from the Company or are current customers of the Company at the time
of your separation from the Company; (2) attempt to solicit or solicit (either
on your own behalf or on behalf of another business entity) any person who was
an employee or contractor for the Company at any time during the six (6) months
prior to the date of your separation from the Company, or was an employee or
contractor at the time of your separation from the Company; and (3) disclose to
third parties the names and employment terms (including pay arrangements) of the
Company’s employees or contractors.
 
Non-Competition
In the event that the Company terminates you with or without Cause in the
absence of a Change in Control you agree that for six (6) months following your
separation from the Company, you shall not, directly or indirectly, work in the
New York, Atlanta, Portland, Seattle and Los Angeles metropolitan areas for a
competitor of the Company.  You further agree that during such period you will
not assist or encourage any other person or entity in carrying out any activity
that would be prohibited by the foregoing sentence if such activity were carried
out by you.
 
In the event that the Company terminates you without Cause with a Change in
Control, you agree that for one (1) year following your separation from the
Company, you shall not, directly or indirectly, work in the New York, Atlanta,
Portland, Seattle and Los Angeles metropolitan areas for a competitor of the
Company.  You further agree that during such period you will not assist or
encourage any other person or entity in carrying out any activity that would be
prohibited by the foregoing sentence if such activity were carried out by you.
 

 

--------------------------------------------------------------------------------


Representations and Warranties
You represent and warrant that your employment with the Company does not and
will not breach any agreements with or duties to a former employer or any other
third party.
 
At-Will Employment
You agree that your employment with the Company is “at will,” meaning that
either you or the Company may terminate your employment with the Company at any
time and for any reason (or no reason) upon notice to the other party.
 
Amendments
This Agreement may only be amended by a written instrument signed by each of the
parties to this Agreement.
 
Non-Waiver
The failure of a party to enforce any term of this Agreement shall not be deemed
a waiver of that term.
 
Governing Law
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.
 
Arbitration
The parties agree that, in the event that there is a dispute pertaining to my
employment, this Agreement, or a subsequently executed separation agreement,
such dispute will be resolved by arbitration before a single arbitrator in the
City of New York, New York in accordance with the Rules of the American
Arbitration Association (“AAA”). The arbitrator’s decision shall be binding and
final, and judgment upon the award rendered may be entered in accordance with
applicable law in any court having jurisdiction thereof.
 
Integration
This Agreement constitutes the entire Agreement between the parties hereto with
regard to the subject matter hereof.  There are no agreements, understandings,
restrictions, inducements, warranties, or representations relating to said
subject matter between the parties other than those set forth herein.
 
Severability; Consent to Blue-Lining
In the event that it is determined that any term of this Agreement is
unenforceable or has been waived, all other terms of this Agreement shall remain
in full force and effect.
 
In the event that it is determined that a term of this Agreement, as currently
drafted, is overbroad, such term shall be construed in such a manner so as to be
enforceable under applicable law.
 
Construction
The Agreement shall not be construed more strictly against one party than the
other merely by virtue of the fact that it, or any part of it, may have been
prepared by counsel for one of the parties.
 
Counterparts
This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures hereto and thereto were upon
the same instrument.
 

 

--------------------------------------------------------------------------------


Consultation with Counsel
The Company recommends that you take your time in considering this Agreement and
that you consult with an attorney of your choice.  By signing this Agreement,
you certify that you have had the opportunity to consult with an attorney prior
to signing it.



We look forward to your joining the Company.


Please indicate your acceptance of the foregoing terms of your employment by
signing in the space provided below and returning a copy of this letter to me
via electronic mail or facsimile at (917) 351-5889.


Very truly yours,






Donald R. Uzzi






ACCEPTED
         
Date:
         
Signature:
   
Victor L. Cisario


